Citation Nr: 1447770	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for kidney stones. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to July 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, declined to reopen the Veteran's claim for service connection for kidney stones.  Jurisdiction of the case has since been transferred to the RO in in Providence, Rhode Island.

In September 2013, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  In a June 1969 rating decision, the RO denied service connection for kidney stones; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the June 1969 rating decision, when viewed in conjunction with all the evidence of record, does not raise a reasonable possibility of substantiating the claim of service connection for kidney stones and need not be considered in order to fairly decide the claim.   



CONCLUSIONS OF LAW

1.  The June 1969 rating decision that denied the Veteran's claim for service connection for kidney stones is final.  38 U.S.C. § 4005 (c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1969).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for kidney stones.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2010, prior to the June 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the August 2010 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for his claim that were found insufficient in the previous denial.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for kidney stones.  Notwithstanding this requirement, the Veteran was afforded an examination in April 2013.  Review of the reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is   adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. 
§ 3.159(c) (4) (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Accordingly, VA has no further duty to assist him in the development of that claim.  

Also, as noted above, the Veteran presented testimony in a video conference  hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the September 2013 hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

New and Material 

In a June 1969 rating decision, the RO denied service connection for kidney stones.  The Veteran was informed of that decision, and he did not file a timely appeal.    Accordingly, the Board finds that the June 1969 rating decision is final.  38 U.S.C. § 4005 (c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).

The claim of entitlement to service connection for kidney stones may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2014); Manio v. Derwinski, 1 Vet. App. 140 (1991).   
The Veteran filed this application to reopen his claim in August 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records.  The records showed prior to service, the Veteran had a questionable history of kidney stones and during service he was treated for various kidney related diagnoses.  The examination report at service discharge was negative for any kidney disability.  In denying service connection for kidney stones, the RO found that the mere continuance or reappearance of symptoms of a pre-existing disability did not establish aggravation.  

To reopen the claim, the new evidence must show that the Veteran's pre-existing kidney stones were aggravated by service.    
  
The Board finds that the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim for service connection.  The evidence consists of post-service medical records reflecting diagnosis of kidney stones.  The evidence also includes an April 2013 VA examination report.  Based upon evaluation of the Veteran and review of the relevant history, the VA examiner opined that the Veteran's kidney condition was less likely than not incurred in service.  The examiner noted that the Veteran had evidence of kidney disease prior to service and was treated for such.  The examiner also concluded that the Veteran's kidney disease, clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by service.  He found that the Veteran's kidney stones did not improve or worsen during service, so the natural progression of the disease was not changed by service.  It was pointed out that the Veteran had not been treated since 2003.  

The record also includes the Veteran's written statements and testimony at the September 2013 hearing.  He indicated that he had problems with his kidneys prior to, during, and after service.  In this regard, the Board notes that the Veteran is competent as these incidents.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Notably absent is any evidence that the Veteran's pre-existing kidney stones were aggravated in service.  The only evidence addressing this is the April 2013 VA examination report indicating that the Veteran's preexisting disability was not aggravated in service.  There is simply no evidence that raises a reasonable possibility of substantiating the claim for service connection for kidney stones.  Without evidence that the preexisting disability was aggravated in service, the claim for service connection cannot be reopened.  See 38 C.F.R. § 3.156(a) (2014). 

ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for kidney stones is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


